Exhibit 10.3

 

[g204901kii001.jpg]

 

 

 

 

 

Nightingale & Associates, LLC

 

Soundview Plaza

 

1266 East Main Street

 

Stamford, Connecticut 06902

 

 

 

Tel: 203.359.3855

 

Fax: 203.359.4551

 

Email: info@nightingale-
associates.org

 

 

 

Principals:

September 12, 2006

Michael R. D’Appolonia

 

Timothy R. Hassenger

Mr. Jouko Karvinen, Chairman of the Board of Directors

Howard S. Hoffmann

Mr. John Underwood, Chairman of the Compensation Committee

James D. Neidhart

Mr. Frank Lavelle, President

 

MedQuist Inc.

Senior Principals

1000 Bishops Gate Blvd., Suite 300

Pierre Benoit

Mt. Laurel, NJ  08054-4632

 

 

Gentlemen:

In response to various discussions, Nightingale & Associates, LLC
(“Nightingale”) has been asked to submit this proposed Amendment to our
Engagement Letter with MedQuist Inc. (“MedQuist” or the “Company”) dated July
29, 2004 as amended on December 16, 2004 (collectively, the “Amended Engagement
Letter”).  This Amendment (i) provides revisions to the cost structure and term
associated with the continued retention of Mr. Howard Hoffmann as the Company’s
Interim Chief Executive Officer.  All other terms and conditions for the
retention of Nightingale, as detailed in the Amended Engagement Letter,
including but not limited to the Release and Indemnification agreement, will
remain in force and effect.  It is our understanding that Howard Hoffmann, on
behalf of Nightingale, will continue to be engaged by MedQuist as the Company’s
Interim Chief Executive Officer and will continue to report to the Company’s
Board of Directors.

I.              SCOPE OF WORK:

Effective as of July 1, 2006 Nightingale will extend the term of Howard
Hoffmann’s role as MedQuist’s Interim Chief Executive Officer until December 31,
2006.  Following termination of Mr. Hoffmann’s role as Interim Chief Executive
Officer, Mr. Hoffmann and MedQuist agree that Mr. Hoffmann, on a consultancy
basis, shall be available to MedQuist one day a week, based on a ten-hour
workday, for the period January 1, 2007 to through the week ending Friday, March
16, 2007.  Following March 16, 2007, Mr. Hoffmann will endeavor to make himself
available for ongoing consultancy work on an as needed basis, subject to
negotiation of a mutually agreeable Scope of Work.  It should be noted that Mr.
Hoffmann expects to be working on other engagements upon his departure as the
full time Interim Chief Executive Officer of MedQuist, and thus his

Finding Solutions to Complex Business Situations Since 1975


--------------------------------------------------------------------------------


availability cannot be guaranteed (i) for more than one day a week for the
period from January 1, 2007 through March 16, 2007, and (ii) following March 16,
2007.

II.            FEE STRUCTURE:

Fixed Monthly Fee:

Effective as of July 1, 2006, Nightingale’s fees for Mr. Hoffmann’s role as
Interim Chief Executive Officer will be a fixed rate of $120,000 per month
payable in arrears.  If Mr. Hoffmann’s role is terminated during the course of a
month, Nightingale’s fees for the final month will be prorated based on the
actual number of calendar days elapsed during the month up to and including Mr.
Hoffmann’s final day of work.  Mr. Hoffmann’s fees for consultancy services
following his departure as the Interim Chief Executive Officer of MedQuist will
be billed at his current hourly rate of $525/hour.

Discretionary Bonus:

Nightingale may be entitled to an additional discretionary bonus payment of up
to $240,000, which will be paid no later than March 16, 2007 (the “2006
Discretionary Bonus”) in connection with Mr. Hoffmann’s service in 2006 as
Interim Chief Executive Officer.  The amount, if any, of the 2006 Discretionary
Bonus that Nightingale is to receive will be decided upon by a special committee
of the Board of Directors of MedQuist (the “Committee”), made up of the Chairman
of the Board, the Chairman of the Compensation Committee and the Chairman of the
Audit Committee.  It is understood by the parties that the determination of
whether to pay all or a portion of the 2006 Discretionary Bonus shall be at the
sole discretion of the Committee and is not a function of the attainment of any
particular objectives.  The Committee will inform Nightingale of its
determination by January 31, 2007.  If the Committee’s decision is that
Nightingale will be paid all or a portion of the 2006 Discretionary Bonus, said
bonus will be paid by wire transfer no later than March 16, 2007; which is the
date the filing of the Company’s Form 10-K for the year ended December 31, 2006
is due.

Performance Bonus:

If the Company has become current in its Forms 10-Q and Forms 10-K filing
requirements with the Securities Exchange Commission (“SEC”) by a mutually
agreed upon date with the Company’s Board of Directors, Nightingale will be
entitled to a bonus payment of $240,000 (the “SEC Filing Performance Bonus”). 
If earned, the SEC Filing Performance Bonus will be paid by wire transfer within
ten (10) days of the date on which the Company becomes current in its Forms 10-Q
and Forms 10-K filing requirements.

2


--------------------------------------------------------------------------------


Availability Guaranty Fee:

By December 29, 2006, MedQuist will pay a non-refundable fee to Nightingale in
the amount of $57,750 (the “Availability Guaranty Fee”), guaranteeing the
availability of Mr. Hoffmann for one day a week, based on a ten-hour workday,
during the period from January 1, 2007 to March 16, 2007 (the “Guaranteed
Availability Period”).  During the Guaranteed Availability Period, Nightingale
will invoice MedQuist in accordance with its normal billing practices for
reimbursement of out of pocket expenses as well as for Professional Time Fees
generated by Mr. Hoffmann for his services to MedQuist to the extent that such
Professional Time Fees exceed the Availability Guaranty Fee and are incurred at
the direction of the Company’s Board of Directors.

Additional Nightingale Personnel:

Nightingale will continue to make available the services of Mr. Michael C.
Yeager and Ms. Jeanine Cobonpue to perform selected services in connection with
the Company’s billing matter related activities.  Mr. Yeager’s professional time
fee services have been and will continue to be invoiced to MedQuist at his
prevailing hourly rate of $350/hour.  Ms. Cobonpue’s professional time fee
services have been and will continue to be invoiced to MedQuist at her
prevailing hourly rate of $175/hour.  Should it become necessary to utilize the
services of additional Nightingale personnel on the project, it is agreed that
Nightingale will invoice professional time fees for such personnel at their
prevailing hourly rates.  Nightingale agrees that it will obtain the advance
approval of the Board of Directors, which shall be conveyed by the Board of
Directors to Frank Lavelle, before adding additional personnel to the project
team.

In addition to professional time fees, out-of-pocket expenses are billed at
cost, and generally range from 10% to 20% of professional time fees, depending
on the amount of travel involved.  Out-of-pocket expenses consist primarily of
transportation, meals, lodging, telephone, specifically assignable secretarial
and office assistance, and report production.

III.           ADVANCE DEPOSIT

Nightingale requires an Advance Deposit for all assignments of the type
described above.  Given this situation, Nightingale will not require an increase
of its existing Advance Deposit of $75,000 that has been paid by the Company. 
At the completion of the project and at the direction of the Company,
Nightingale will either apply the Advance Deposit to any outstanding invoices
or, if there are no unpaid invoices owing to Nightingale, promptly return the
Deposit to the Company.

v v v v v v v v v v v v v v v

3


--------------------------------------------------------------------------------


If this Amendment conforms to your understanding of the terms and conditions of
our retention, please have the appropriate party signify agreement by signing
and returning the enclosed extra copy of this Amendment.

We look forward to continue working with you and the Company.

Sincerely,

 

 

 

/s/ Howard S. Hoffmann

 

 

 

 

Howard S. Hoffmann,

 

in the capacity as Principal and
Managing Partner of Nightingale &
Associates, LLC

 

 

 

 

READ, UNDERSTOOD AND AGREED TO BY:

 

 

 

MedQuist Inc.

 

 

 

 

 

 

By:

/s/ Jouko Karvinen

 

 

 

Jouko Karvinen

 

 

Chairman of the Board of Directors of MedQuist Inc.

 

 

 

 

Date: September 18, 2006

 

 

 

 

 

 

 

 

By:

/s/ John Underwood

 

 

 

John Underwood

 

 

Chairman of the Compensation Committee of the Board of Directors of MedQuist
Inc.

 

 

 

 

Date: September 19, 2006

 

 

 

 

 

 

 

 

By:

/s/ Frank W. Lavelle

 

 

 

Frank W. Lavelle, President

 

 

 

 

Date: September 25, 2006

 

 

4


--------------------------------------------------------------------------------